DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The application filed 10/30/2020, a reissue of application 15/980,895, issued 10/15/2019 as US Pat 10,447,504 to Yilmaz et al. The instant underlying Patent is deemed to have an effective filing date of 5/16/2018.
Claims 1-11 were initially pending in the application.  An amendment was filed 10/30/2020 amending claims 1, 3-5, 7, and 9. Claims 1-11 are pending. 
This action is Non-Final.

Reissue
The Examiner has determined there to be no existing pending Continuation or other Reissue applications, or Post-Grant/Board proceedings based on the instant Patent. The Examiner has determined there to be no pending court proceedings based on the instant Patent.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,447,504 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
As matter is removed from the broadest claim (claim 1, notably “with a 1-bit DAC”), the claims here are broadened and this will be treated as a broadening reissue. Note Patent Owner’s Declaration of 6/9/2021 specifies that the removal of this matter broadens the scope of the claims.

Claim Objections
	Claim 1 is objected to for the following:
	Claim 1 discloses a method in “an uplink massive multiple-input multiple-output (MIMO)”. The Examiner suggests adding the word “system”.
Reissue Amendment
The amendment filed 10/30/2020 is objected to as the amendments to the Claims that do not comply with 37 CFR 1.173, which sets forth the manner of making amendments in reissue applications.
The amendment to claims 1 removes matter in double brackets and thus does not comport with 37 CFR 1.173(b)(2) and (d)(1). Please see MPEP 1453, specifically at Section (V)(A).
A supplemental paper correctly amending the reissue application is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of quantized detection in a MIMO system, including “a detector providing an estimate for the transmitted data symbols”, that is, what is clearly a structural limitation. While structure may be recited in a method claim, the limitation at issue is not a process limitation, it is strictly an apparatus one. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See also MPEP 2173.05(p)(II). 
Dependent claims 2-10 all further limit this improper limitation in claim 1.
Claim 11 recites an apparatus “using the method of claim 1”. While a claim which makes reference to a preceding claim to define a limitation is an acceptable claim construction, where the format of making reference to limitations recited in another claim results in confusion, then a rejection is proper under 35 USC 112(b) or 35 USC 112, second paragraph. Here, it is noted that while claim 11 is an apparatus claim which refers to method claim 1, it does so without provisioning any structural elements required of an apparatus claim. It is noted that while claim 1 does recite a detector, such claiming is improper as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al.
A method of a quantized detection in an uplink massive multiple- input multiple-output (MIMO) […] the method comprising the steps of: 
Kenealy discloses a method of quantized detection in an uplink MIMO system. Kenealy at FIG 1 and col. 3 ll. 3-20 and ll. 29-37.
obtaining a relation between transmitted data symbols x and a quantized […] observation vector in a simple form r = Q(Hx + w) by deriving an […] channel matrix H, 
Kenealy discloses determining a relation between transmitted data symbols s and a quantized observation vector x in a simple form x=Q(Hs+w), here Q being 1, and H being a derived channel matrix H. This is equivalent to the claimed formulation. Kenealy at col. 4 ll. 1-3 and col. 7 ll. 9-24.
a detector providing an estimate for the transmitted data symbols x based on the quantized temporally oversampled observation vector r, the oversampled channel matrix H and a derived simple relation between the oversampled channel matrix H and the quantized temporally […] observation vector r= Q(Hx + w);
Kenealy discloses estimating, using an apparatus (reads detector, see FIG 5), an estimate for s based on the vector, H, and the relation above. Kenealy at col. 7 l. 35-col. 8 l. 5.
wherein Q(Hx + w) is a quantizer function mapping an input of a quantizer to discrete levels, and  w is a noise vector; 
Kenealy discloses that Q(Hx+w) is a quantizing function of an input to discrete levels (inherent in quantization), and w is a noise vector. Kenealy at col. 4 ll. 1-29.
Kenealy does not disclose the use of an oversampled vector or oversampling in the detector.
	Skafidas discloses an analogous art, namely receiving and processing data over a communication channel. Skafidas at FIG 3. Skafidas discloses receiving data and generating an observation vector to estimate the received sample, specifically including a step of oversampling. Id. at ¶¶[0030-0033] and [0020-0021].
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy. Oversampling was notoriously well-known at the time, and Skafidas states that oversampling “provides improved equalization performance and mitigation of interferences, such as crosstalk” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Further as to claim 4,
	Kenealy discloses the relation r=Q(Hx+w) above as to channel matrix H and vector x. The characterization of the detector by G(r, H) would be inherent in Kenealy as the detector relates r and H already as noted above.
	Further as to claim 11, Kenealy discloses a system for implementing the above. Kenealy at FIG 5.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al as applied to claim 1 above and further in view of US PAGPUB 2019/0132030 to Erez et al.
As to claim 2, while disclosing claim 1 above, Kenealy in view of Skafidas fail to disclose a zero-forcing detector.
Erez discloses an analogous art, namely a method for processing received signals including producing a quantized observation vector. Erez at FIG 5 and ¶¶[0148-0152]. Erez also discloses using a zero-forcing equalizer for the detection. Id. at ¶¶[0132] and [0139].
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy in view of Skafidas. ZF was notoriously well-known at the time, and  Erez states that it “will perform better than the baseline scheme” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al as applied to claim 1 above and further in view of US Pat 8,130,693 to Miller et al.
As to claim 3, while disclosing claim 1 above, Kenealy in view of Skafidas fail to disclose a LMMSE detector.
Miller discloses an analogous art, namely a method for processing received signals including producing a quantized observation vector. Miller at FIG 3 and col. 17 ll. 44-67. Miller also discloses using LMMSE for the detection. Id. at col. 9 ll. 9-28.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy in view of Skafidas. LMMSE was notoriously well-known at the time, and Miller states that it may “provide the strongest signal” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al as applied to claim 4 above and further in view of US Pat 8,130,693 to Miller et al.
As to claim 5, while disclosing claim 4 above, Kenealy in view of Skafidas fail to disclose a LMMSE detector.
Miller discloses an analogous art, namely a method for processing received signals including producing a quantized observation vector. Miller at FIG 3 and col. 17 ll. 44-67. Miller also discloses using LMMSE for the detection. Id. at col. 9 ll. 9-28.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy in view of Skafidas. LMMSE was notoriously well-known at the time, and Miller states that it may “provide the strongest signal” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, specifically as to quantized detection and observation vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992